                   Case 2:20-cv-00193-AA      Document 21             Filed 05/18/20   Page 1 of 7




     ELLEN F. ROSENBLUM
     Attorney General
     MICHAEL R. WASHINGTON #873679
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Michael.R.Washington@doj.state.or.us

     Attorneys for Defendant Cain, DiGiulio, and Gulick



                                    IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON



     JORGE CARVAJAL-ECHEAGARY,                                 Case No. 2:20-CV-00193-AA

                       Plaintiff,                              DEFENDANTS' ANSWER AND
                                                               AFFIRMATIVE DEFENSES TO
                                                               PLAINTIFF'S CIVIL COMPLAINT
              v.

     BRAD CAIN, DR. GARTH GULICK, AND
     DR. DIGIULIO, ET AL,

                       Defendants.




              Defendants BRAD CAIN, GARTH GULICK, M.D., and CHRISTOPHER DiGIULIO

     M.D. by and through legal counsel, Michael Washington, Senior Assistant Attorney General,

     hereby answer Plaintiff’s Civil Complaint and admit, deny and allege as follows:

                                                          1.

              Admit that at times material to Plaintiff’s Civil Complaint from February 3, 2018 to

     February 3, 2020, Brad Cain was employed by the Oregon Department of Corrections (ODOC)

     as Superintendent of Snake River Correctional Institution (SRCI) in Ontario, Oregon.

Page 1 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           MRW/bl2/10230868-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-00193-AA         Document 21             Filed 05/18/20   Page 2 of 7




                                                          2.

              Admit that at times material to Plaintiff’s Civil Complaint from February 3, 2018 to

     February 3, 2020, Garth Gulick was licensed to practice medicine in the State of Oregon and was

     employed by ODOC as a Corrections Physician Specialist.

                                                          3.

              Admit that at times material to Plaintiff’s Civil Complaint from February 3, 2018 to

     February 3, 2020, Christopher DiGiulio was licensed to practice medicine in the State of Oregon

     and was employed by ODOC as a Corrections Physician Specialist to April 20, 2018 when he
     became Medical Director.

                                                          4.

              Admit that Plaintiff, Jorge Carvajal-Echeagary, SID #15797562, is an Adult in Custody

     (AIC) in the custody of ODOC who was admitted on July 12, 2005 and is currently housed at

     Snake River Correctional Institution (SRCI) in Ontario, Oregon with an earliest release date of

     July 25, 2023.

                                                          5.

              Defendants lack sufficient information to form a belief as to the truth of the remaining

     allegations and claims in Plaintiff’s Civil Complaint and therefore deny them.

                                    FIRST AFFIRMATIVE DEFENSE

                                             (Qualified immunity)

                                                          6.

              Defendants incorporate herein the admissions, denials and allegations set forth above.

                                                          7.

              Defendants allege that at all times relevant to Plaintiff’s Civil Complaint from February

     3, 2018 to February 3, 2020, they were acting in good faith and within their discretion pursuant

     to the laws and statutes of the State of Oregon and the United States, and Defendants’ conduct


Page 2 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           MRW/bl2/10230868-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                 Case 2:20-cv-00193-AA        Document 21             Filed 05/18/20   Page 3 of 7




     violated no clearly established statutory or constitutional rights of which a reasonable official

     would have knowledge.

                                   SECOND AFFIRMATIVE DEFENSE

                                           (Failure to State a Claim)

                                                          8.

               Defendants incorporate herein the admissions, denials, and allegations set forth above.

                                                          9.

               Defendants allege that from February 3, 2018 to February 3, 2020, Plaintiff has not been
     deprived of any right, privilege or immunity secured by the United States Constitution, the laws

     of the United States or the State of Oregon and therefore fails to state a claim under 42 U.S.C.

     §1983. Daniels v. Williams, 474 U.S. 327, 333 (1986); and Davidson v. Cannon, 474 U.S. 344

     (1986).

                                    THIRD AFFIRMATIVE DEFENSE

                                        (Prison Litigation Reform Act)

                                                         10.

               Defendants incorporate herein the admissions, denials and allegations set forth above.

                                                         11.

               Defendants assert all provisions of the Prison Litigation Reform Act, including the

     provision requiring exhaustion of administrative remedies, to Plaintiff’s federal claims in his

     civil complaint.

                                   FOURTH AFFIRMATIVE DEFENSE:

                                       (Eleventh Amendment Immunity)

                                                         12.

               Defendants incorporate herein the admissions, denials and allegations set forth above.




Page 3 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           MRW/bl2/10230868-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-00193-AA          Document 21             Filed 05/18/20   Page 4 of 7




                                                          13.

              Defendants, to the extent that they are sued in their official capacity, allege that they are

     immune from suit in federal court and protected under Eleventh Amendment immunity. Ford

     Motor Co. v. Department of Treasury, 323 U.S. 459, 462 (1945), overruled in part on other

     grounds, Lapides v. Bd. of Regents, 535 U.S. 613, 623 (2002). Under the Oregon Tort Claims

     Act, regarding any claims brought against employees or agents acting in their official capacity,

     the State of Oregon will be substituted for individually named parties acting within the course

     and scope of their employment. Or. Rev. Stat. § 30.265. That also results in the State of Oregon
     being sued in federal court, and Defendants are thus immune from state law claims in this suit.

                                     FIFTH AFFIRMATIVE DEFENSE

                                           (Oregon Tort Claims Act)

                                                          14.

              Defendants incorporate herein the admissions, denials and allegations set forth above.

                                                          15.

              Plaintiff’s Civil Complaint from February 3, 2018 to February 3, 2020 is subject to

     provisions in the Oregon Tort Claims Act, including:

              (a)     Discretionary Function Immunity under Or. Rev. Stat. § 30.265(6)(c);

              (b)     Apparent Authority Immunity under Or. Rev. Stat. § 30.265(6)(f);

              (c)     Public Body Immunity under Or. Rev. Stat. § 30.265(5)



                                     SIXTH AFFIRMATIVE DEFENSE

                                              (Comparative Fault)

                                                          16.

              Defendants incorporate herein the admissions, denials and allegations set forth above.




Page 4 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           MRW/bl2/10230868-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-00193-AA           Document 21             Filed 05/18/20   Page 5 of 7




                                                           17.

              Plaintiff’s negligence in one or more of the following particulars contributed to the

     injuries described in Plaintiff’s Civil Complaint from February 3, 2018 to February 3, 2020:

              (a) Failing to follow up on previous medical diagnosis.

                                    SEVENTH AFFIRMATIVE DEFENSE:

                                              (Statute of Limitations)

                                                           18.

              Defendants incorporate herein the admissions, denials and allegations set forth above.
                                                           19.

              The actions alleged in Plaintiff’s Civil Complaint arose more than two years ago.

     Therefore, this action is barred by statute of limitations, Or. Rev. Stat. §§ 12.110(1) and

     30.275(9).

                                     EIGHTH AFFIRMATIVE DEFENSE

                                     (Failure to Give Timely Notice of Claim)

                                                           20.

              Defendants incorporate herein the admissions, denials and allegations set forth above.

                                                           21.

              Plaintiff failed to timely file notice of claim regarding the state law tort claims raised in

     his civil complaint under Or. Rev. Stat. § 30.275 before filing his civil complaint.



                                      NINTH AFFIRMATIVE DEFENSE

                                 (Lack of Economic Injury Or. Rev. Stat. § 30.650)

                                                           22.

              Defendants incorporate herein the admissions, denials and allegations set forth above.




Page 5 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           MRW/bl2/10230868-v1
                                                       Department of Justice
                                                       1162 Court Street NE
                                                      Salem, OR 97301-4096
                                               (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-00193-AA         Document 21             Filed 05/18/20   Page 6 of 7




                                                         23.

              Plaintiff’s prayer for noneconomic damages on his state law claims is barred absent his

     establishing that he suffered economic damages.

                                   TENTH AFFIRMATIVE DEFENSE

                                         (Claim and Issue Preclusion)

                                                         24.

              Defendants incorporate herein the admissions, denials and allegations set forth above.

                                                         25.
              “Claim preclusion prohibits a party from relitigating a cause of action against the same

     defendant [or those in privity with that defendant] involving the same factual transaction as was

     litigated in the previous adjudication.” Shuler v Distribution Trucking Co., 164 Or. App. 615,

     621, 994 P.2d 167 (1999). The doctrine of collateral estoppel or, issue preclusion, precludes

     future litigation “once a court decides an issue of fact or law necessary to its judgment, that

     decision precludes relitigation of the same issue on a different cause of action between the

     parties.” Kremer v Chemical Constr. Corp., 456 U.S. 461, 467 n. 6 (1982). Defendants assert

     that, to the extent Plaintiff’s claims have been litigated in previous cases, they should be

     dismissed.

                                                         26.

              Defendants reserve the right to assert additional defenses as may become known to them

     through investigation and discovery.

                                              JURY DEMAND

                                                         27.

              Defendants demand a jury trial pursuant to Fed. R. Civ. P. 38(b).




Page 6 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           MRW/bl2/10230868-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 2:20-cv-00193-AA       Document 21             Filed 05/18/20   Page 7 of 7




              WHEREFORE, Defendants pray for judgment herein denying Plaintiff relief and

     granting Defendants their costs, disbursements and attorney fees incurred in the defense hereof.

              DATED May 18 , 2020.

                                                         Respectfully submitted,

                                                         ELLEN F. ROSENBLUM
                                                         Attorney General


                                                             s/ Michael R. Washington
                                                         MICHAEL R. WASHINGTON #873679
                                                         Senior Assistant Attorney General
                                                         Trial Attorney
                                                         Tel (503) 947-4700
                                                         Fax (503) 947-4791
                                                         Michael.R.Washington@doj.state.or.us
                                                         Of Attorneys for Defendants




Page 7 -   DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S CIVIL
           COMPLAINT
           MRW/bl2/10230868-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
